U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-52940 AMERICAN NANO SILICON TECHNOLOGIES, INC. (Name of Registrant in its Charter) California 33-0726410 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Nanchong Shili Industrial Street, Economic and Technology Development Zone, XiaolongChunfei Industrial Park (Address of Principal Executive Offices) Issuer's Telephone Number: 86-817-3634888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 14, 2012 Common Voting Stock: 39,061,840 AMERICAN NANO SILICON TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets (Unaudited) – June 30, 2012 and September 30, 2011 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) - for the Three and Nine Months Ended June 30, 2012 and 2011 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – for the Nine Months Ended June 30, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II Other Information Item 1. Legal Proceedings 23 Items 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 1 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, September 30, ASSETS Current assets: Cash $ $ Accounts receivable, net - Notes receivable - Inventory Advance to suppliers - Prepaid expense and other receivables 13 Due from related party Employee advances, net - Total Current Assets Property, plant and equipment, net Other assets: Land use rights, net Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Advance from customer - Short term loans Taxes payable Construction security deposits Due to related parties Accrued expenses and other payables Total Current Liabilities Long-term liabilities Long term loans Due to related parties Warrant liabilities Total Long Term Liabilities Total Liabilities Commitment and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 200,000,000 shares authorized; 39,061,840 and 31,362,130 shares issued and outstanding asof June 30, 2012 and Sep 30, 2011, respectively 3,906 3,136 Additional paid-in-capital Accumulated other comprehensive income Retained Earnings (Accumulated deficit) Total American Nano Stockholders' Equity 15,023,569 13,727,656 Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Three months Ended For the Nine Months Ended June 30, June 30, Revenues $ $ $ Cost of Goods Sold Gross Profit (loss) ) ) Operating Expenses Research and development expense - - Selling, general and administrative Income (loss) from operations ) ) Other Income and Expense Interest expense, net ) Change of fair value ofwarrant liabilities Impairment loss from property, plant and equipment - ) - ) Total other income (expense) ) Income (Loss)BeforeIncome Taxes ) ) ) Provision for Income Taxes - - Net Income (Loss) Net loss attributable to the noncontrolling interest - ) - ) Net Income (Loss) attributable to American Nano Silicon Technologies, Inc ) ) Net Income (Loss) Other comprehensive income (Loss) Foreign currency translation adjustment ) Comprehensive Income (Loss) ) ) Comprehensive loss attributable to the noncontrolling interest - ) - ) Comprehensive Income (Loss) attributable to American Nano Silicon Technologies, Inc $ ) $ $ ) $ Income (Loss) per common share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common shares Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended June 30, Cash Flows From Operating Activities: Net Income (Loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for (recovery of)doubtful accounts ) Change of fair value ofwarrant liabilities ) ) Impairment loss from property, plant and equipment - Depreciation and amortization Stock based compensation expense Imputed interest expense for non interest bearing related party loans - Changes in operating assets and liabilities: (Increase) decrease in - Accounts receivable Notes receivable ) - Inventory ) Advances to suppliers ) ) Prepaid expense and other receivables ) Due from related party ) Employee advances ) Increase (decrease) in - Accounts payable ) Construction security deposits ) ) Taxes payable ) ) Advances from customers - Accrued expenses and other payables Cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Additions to property and equipment ) ) Cash used in investing activities ) ) Cash Flows From Financing Activities Short term loans from thirdparties Short term loan from related parties, net Long term loans from related parties Repayment of Long term loans ) ) Cash provided by financing activities Effect of exchange rate changes on cash ) Increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents - Beginning of the period Cash and Cash Equivalents - End of the period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: During the period, cash was paid for the following: Interest expense $ $ Income taxes $
